Title: Thomas Boylston Adams to Joseph Pitcairn, 13 July 1799
From: Adams, Thomas Boylston
To: Pitcairn, Joseph


          
            No. 3.
            My dear Sir.
            Philadelphia 13th: July 1799.
          
          I address you again after a short interval from the date of my last, having little more to say than that hitherto we are all in health, which I doubt not you will be glad to learn. We have had several attempts to conjure up the yellow fever among us, and I have no doubt that cases of it have already occurred, for towards the close of the last & beginning of the current month the weather was excessively hot and I never knew a very warm spell in this City that did not cause many sudden deaths from billious diseases. The weather has again become moderate and our apprehensions have in great degree subsided, though I am fearful the respite will be short. The fever of which perhaps ten or a dozen people died within a fortnight, past, was not contagious, though a month or six weeks later it is conjectured that it would have proved so. Many families have left the City, but they had engaged houses in the Country before the approach of Summer & since they must pay for them they are unwilling to lose the benefit of dwelling in them, but though the town is thin of inhabitants it is not quite deserted. I am about passing a few weeks in the Country, from choice, not from necessity, for I never knew Philadelphia more healthy than it seems to be at this moment. The approach of Autumn must necessarily increase the number of disorders and yellow fever most probably will be in the train. The Cities of Baltimore & New York are as yet healthy and God grant they may continue so throughout the season.
          I have to request you would be so obliging as to purchase either ready made or give directions for the making of three large coverlits of down, such as they make at Hamburg for the use of Ships, but large enough to cover a common size American bed for two people. The material used for stuffing these bed quilts is I think called—— down, (I forget the first name) however you will know what I mean I presume, from the above; The Callico in which the down is stuffed is generally very rotten unless particular orders are given to make use of a better quality; you will be good enough to pay attention to

this circumstance if you should not find such a business too much out of your way. The application to me is from my Mother, whom I am sure you will oblige with cheerfulness, and if the order can be completed so that the articles can be made to reach Boston Newyork or Philadelphia before the winter, it will be a great accommodation. At the same time you may send me out a clever winter great coat, in exchange for that I left behind me, & which I shrewdly suspect has been appropriated to Consular purposes. The expence & charges of the first order you will please to pass to my account.
          The renewal of intercourse between us & certain ports of St: Domingo is the only occurrence worthy of notice of a recent date. At the same instant, that the Presidents proclamation appeared, authorizing this renewal, a report was circulated that Toussaint was dead; we have every reason to believe it was a fabrication.
          The waves of the Mediterranean, must sink beneath the burthen of Ships & Cannon, which we hear have recently passed the streights of Gibraltar. What a mighty conflict may we not anticipate from the encounter of such numerous & powerful fleets. Their thunder will make old Ocean tremble for his domain. We are gaping for the sound of victory as if we were within battle.
          Our friends in different parts of the Country are generally well. The season is promising beyond example in this State— Trade florishes & increases rapidly in spite of all vexations & discouragements from external causes, and political tranquility was never more predominant. Point to the spot on the map of Europe or turn the globe as you will, can any place be found of the same latitude in point of prosperity with the United States? I bequeath the problem to your solution, and subscribe with great esteem & consideration / Your friend & ob: Servt:
          
            T B Adams.
          
        